Citation Nr: 9925008	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of L5-S1, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from March 1968 to 
February 1970.

This appeal arose from an April 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
to spondylolisthesis of L5-S1, assigning it a 10 percent 
disability evaluation.  The appellant testified at a personal 
hearing at the RO in October 1996.  In July 1998, the Board 
of Veterans' Appeals (Board) remanded this case for 
additional development.  Following compliance with this 
remand, the RO rendered a decision in October 1998 which 
continued to deny entitlement to an evaluation in excess of 
10 percent for the service-connected spondylolisthesis of L5-
S1.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected spondylolisthesis of L5-S1 is 
manifested by complaints of low back and left lower extremity 
pain accompanied by tingling and aching of the left lower 
extremity, with restriction of motion, an absent left ankle 
jerk, and with flare-ups of pain with weakened movement and 
incoordination, resulting in severe recurring attacks with 
intermittent relief.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for the 
veteran's service-connected spondylolisthesis of L5-S1 have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Codes 5003, 5292, 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service medical records revealed that he was 
seen for complaints of pain in the back in September 1990.  
He indicated that this pain had been present for years.  He 
noted that it had increased over the past two weeks.  The 
physical examination was essentially normal except for 
tenderness over both sacroiliac joints.  It was determined 
that he suffered from a congenital defect of the lumbosacral 
spine, which existed prior to service and had not been 
aggravated by that service.

The veteran's private physician submitted a statement in 
March 1992, which referred to treatment of the veteran for 
recurrent low back pain.  He was unable to do any lifting or 
straining, as these would result in increased pain.  The 
veteran reported that occasionally the pain would go into the 
leg and would be accompanied by numbness.

VA examined the veteran in February 1995.  The examiner noted 
that he moved in a manner that did not protect the back from 
motion.  The iliac crests were level and he displayed normal 
lumbar lordosis.  On palpation, there was a step-off at L5 to 
S1 and this area was tender to palpation.  There was no 
tenderness to palpation over the paraspinal areas or over the 
trochanteric areas.  The Trendelenburg was negative.  He was 
able to forward flex with his fingertips to the level of the 
malleoli.  Extension was to 4 degrees and lateral bending was 
to 22 degrees bilaterally.  There was no evidence of spasm 
and his gait was normal.  Knee jerks were present, brisk and 
equal bilaterally; the examiner was unable to obtain the 
ankle jerks.  Straight leg raises were to 90 degrees without 
discomfort.  An x-ray revealed a good deal of 
spondylolisthesis of the L5-S1 level with pars defect.  There 
was marked anterior lipping of S1 to almost encompass the 
anterior body of L5.  There was also some narrowing of the 
L5-S1 disc space.  The impression was spondylolisthesis.

The veteran was examined by a private physician in May 1996.  
He indicated that he was in relatively constant discomfort, 
although its intensity varied.  He had some discomfort into 
both lower extremities, although the back pain predominated.  
He described some numbness and tingling the legs, which was 
worse on the left.  The physical examination revealed a 
normal gait; he was also able to walk on his heels and toes 
easily.  The back displayed normal contours.  He was not 
particularly tender in the lumbosacral area; there was also 
no palpable step-off, although this was fairly difficult to 
feel because of his size.  Range of motion, including forward 
flexion, was noted to be good.  There was no list or spasm.  
A neurological examination was negative.  Straight leg raises 
were to 90 degrees, with some back discomfort and pressure.  
An x-ray showed spondylolisthesis at L5 on S1 with 
significant disc space narrowing.  The impression was isthmic 
spondylolisthesis L5-S1.

In October 1996, the veteran testified at a personal hearing 
at the RO.  He indicated that he takes Ibuprofen every day to 
control his pain.  He said that he has trouble walking on 
inclines or on stairs.  At the time of the hearing, he was 
working part-time moving mobile homes.  He stated that he was 
in constant pain, although it was worse at some times than at 
others.  He reported that he cannot stand for long periods 
and cannot engage in sports or do any lifting.  He indicated 
his belief that the condition had gotten worse over the past 
6 months.

A VA examination of the veteran was conducted in November 
1996.  This found no significant muscle spasm and no 
significant tenderness to palpation.  Forward flexion was to 
75 degrees, extension was to 25 degrees and lateral bending 
was to 25 degrees bilaterally.  A neurological evaluation 
found no atrophy or fasciculations.  Strength and muscle tone 
were normal and he was able to heel/toe walk and perform deep 
knee bends.  A sensory examination was intact, as were his 
reflexes.  The impression was congenital spondylolysis at L5 
with Grade II spondylolisthesis of L5 on S1 with no 
neurological deficits at this time.

VA re-examined the veteran in August 1998.  This noted that 
his pelvis and shoulders were level.  He indicated a point of 
distress at the L5-S1 level; he also noted that there was 
some radiation out to the left and right at the midline.  He 
was able to bring his fingertips to the level of the malleoli 
(and was able to return to an erect position without thigh 
climbing); side bending was to 35 degrees bilaterally; and 
extension was to 15 to 20 degrees.  He knee reflexes were 3+ 
and his right ankle reflex was 1+ (the examiner was unable to 
elicit a left ankle reflex).  Sitting leverage tests did not 
produce leg or sciatic pain.  Supine, straight leg raises 
caused pain in the lumbar area bilaterally at about 50 to 55 
degrees.  He had an area of hypalgesia and hypesthesia, 
starting at the left greater trochanteric area extending 
vertically to about 2 inches above the femoral condyle.  In 
the antero-posterior plane, this strip was about 2 to 2 and 1/2 
inches wide.  An x-ray revealed Grade II spondylolisthesis 
due to pars defect at L5-S1.  There was a large bony edge 
present with a cup-like relationship to the inferior aspect 
of the anterior edge of L5.  Facets at L4 on the right were 
enlarged and there had been subluxation at this level.  The 
diagnoses were spondylolisthesis, Grade II, L5-S1; 
degenerative joint disease, L4-5; and L5 radiculopathy, left, 
sensory.

The examiner then made the following comments:

It is felt that the patient's demonstrated range of 
motion represents both active and passive ranges of 
motion.  It is felt that this patient's range of 
motion of his back considering his build is within 
an acceptable range of motion.  The importance is 
that the extremes of these ranges were painful to 
the patient and represented his maximal effort.  
The patient's lumbosacral spine will, in my 
opinion, have episodic onset of pain, restriction 
of use because of the pain, and a great deal of 
this is secondary to the nerve root irritation that 
he is experiencing.  He would, therefore, during 
these times have weakened movement and 
incoordination which could reach such a degree that 
it would require bed rest for a period of recovery 
and abstinence from work.  When the low back is 
used repeatedly over a period of time in this 
patient, it could produce a painful episode that 
would limit functional ability.  Flare-ups will 
occur.  The degree of motion loss due to pain would 
depend upon the intensity of the patient's symptoms 
at that point and also depend on the patient's 
capabilities to modify or diminish his symptoms by 
undergoing treatment and care.

According to the applicable criteria, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1998).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  
38 C.F.R. Part 4, Code 5292 (1998).

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1998).

After a careful review of the evidence of record, it is found 
that a 40 percent evaluation for the service-connected 
spondylolisthesis of L5-S1 is warranted.  Initially, it is 
noted that an evaluation in excess of 10 percent pursuant to 
38 C.F.R. Part 4, Code 5292 would not be justified based on 
the evidence of record.  A 20 percent evaluation under this 
code requires that there be evidence of moderate limitation 
of motion.  However, the objective evidence of record, 
including a VA examination performed in February 1995 (which 
showed he could get his fingertips level with his ankles), a 
May 1996 private examination (which described his range of 
motion as "good") and VA examination performed in November 
1996 and August 1998 ( which also noted that he get his 
fingertips level with his ankles), all suggested that his 
limitation was no more than slight in nature.  His range of 
motion was described during the last VA examination as being 
acceptable after taking his build into consideration.  
However, it is determined, after weighing all the objective 
evidence, that he does suffer from severe intervertebral disc 
syndrome, such that a 40 percent disability evaluation is 
justified.  This takes into consideration the comments that 
the VA examiner made during the August 1998 VA examination.  
It was noted that the veteran, while having acceptable range 
of motion, experiences pain on all extremes of motion.  He 
was noted to suffer from restrictions as a result of his 
pain.  In fact, his flare-ups of pain could reach such a 
degree that it would require bed rest and abstinence from 
work for recovery.  Repeated use could produce flare-ups that 
would limit his functional abilities.  Taken as a whole, this 
evidence presents a disability picture that approximates that 
contemplated by the 40 percent rating criteria for severe 
intervertebral disc syndrome. 

In conclusion, it is found that, after carefully reviewing 
and weighing the evidence of record, and after resolving all 
doubt in the veteran's favor, the evidence supports a finding 
of entitlement to a 40 percent disability evaluation for the 
service-connected spondylolisthesis of L5-S1.


ORDER

A 40 percent evaluation for the service-connected 
spondylolisthesis of L5-S1 is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

